Order and amended order unanimously affirmed. Memorandum: It is claimed by the District Attorney that the indictment alleges the crime of conspiracy to commit acts injurious to public health and morals and to pervert and obstruct justice and the due administration of the laws (Penal Law, § 580, subd. 6). The defendants have demurred to the indictment and the demurrers have been sustained by the County Court Judge. We agree with the result reached in County Court. A defendant may demur *869to an indictment when it appears on the face thereof that it does not conform substantially to the requirements of section 275 of the Code of Criminal Procedure (Code Grim. Pro., § 323, subd. 2). Section 275 provides that the indictment must contain “ a plain and concise statement of the act constituting the crime, without unnecessary repetition.” This indictment is anything but plain and concise. It is repetitious, prolix, contains much irrelevant and improper matter and lacks arrangement and orderliness. It is confused and confusing and very inartistically drawn. If one painstakingly searches the document and the maze of allegations therein and draws certain inferences, he may glean a theory of conspiracy to obstruct justice by violating the provisions of the Penal Law relating to larceny and to public morals. This is the most that can be said for this so-called indictment. It would be most unfair to defendants to force them to trial under an indictment such as this. It would also present great difficulties to the Trial Judge and, if the indictment is read to the trial jury, it would be confusing to the jury. The object of section 275 is to prevent indictments of this type. The order appealed from permits resubmission. Just why this was not done, rather than to endeavor to defend the indefensible paper that is before us is difficult to understand. The order appealed from should be affirmed. (Appeal by plaintiff from order and amended order of Onondaga County Court dismissing an indictment charging conspiracy. The amended order directed resubmission to the Grand Jury.) Present—Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ.